Exhibit 10.1

THIS AMENDMENT is made as of the 9th day of December, 2015

BETWEEN:

LYNDEN ENERGY CORP. a company duly continued under the laws of British Columbia
having an office at 888 Dunsmuir Street, Suite 1200, Vancouver, British
Columbia, V6C 3K4

(the “Company”)

AND:

COLIN WATT, of 4380 Locarno Crescent, Vancouver, British Columbia, V6R 1G3

(the “Executive”)

(collectively, the “Parties”)

WHEREAS:

 

A. the Parties entered into an agreement dated January 1, 2013 (the “Management
Agreement”) to set out the terms by which the Executive provides services to the
Company; and

 

B. the Parties wish to amend the Management Agreement as provided herein.

THIS AMENDMENT WITNESSES that the parties agree to amend the Management
Agreement as follows:

 

1. Pursuant to section 1.3, the term of the Management Agreement is extended to
September 30, 2016.

 

2. Section 2.1 of the Management Agreement is deleted and replaced with the
following:

“2.1 Monthly Billing. The Company will pay the Executive a salary, before
statutory deductions, of $13,917 (CDN) per month, in arrears, on the final
business day of each month which the Executive directs be paid to his wholly
owned corporation, Squall Capital Corp. In addition, the Company acknowledges
that Squall Capital Corp. and the employees thereof, who work on a full time
basis for the Company, will continue to provide monthly administrative and
support services to the Company on a cost recovery basis. The monthly billings
of Squall Capital Corp. for the monthly administrative and support services will
not exceed $16,500 (CDN) per month without approval of the Board.”

 

3. Except as modified herein, all other provisions of the Management Agreement
shall remain unchanged.

 



--------------------------------------------------------------------------------

4. This Amendment may be executed in counterparts and delivered by e-mail or by
fax, each of which shall be deemed to be an original and both of which shall
constitute the same document.

IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
above written notwithstanding its actual date of execution.

 

LYNDEN ENERGY CORP.

by its authorized signatory:

/s/ Ronald G. Paton

RONALD G. PATON

 

/s/ Colin Watt

COLIN WATT

 

— 2 —